TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00649-CV



                                    Justin Santos, Appellant


                                                v.


            The State of Texas for the protection of Kristi Thomas on behalf of
                          K.L.T., C.A.T. and C.M.T., Appellee




              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 05-9647, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Justin Santos filed his notice of appeal on October 4, 2005.           On

December 1, 2005, this Court received notice from the Bastrop County district clerk’s office that

the appellant had not paid or made arrangements to pay for the clerk’s record. On December 23,

2005, the Clerk of this Court sent notice to appellant’s counsel that this appeal would be dismissed

for want of prosecution if he did not submit a status report to this Court by January 3, 2006.

Appellant’s counsel notified this Court on January 9, 2006, that he has been unable to

communicate with his client. Counsel has filed a motion to withdraw. Counsel provided us with

a copy of his December 27, 2005 letter to appellant, which was sent by certified mail to

appellant’s mother because appellant is a minor. In the letter, counsel states that he has not heard
from appellant’s mother regarding the appeal and advises her of counsel’s request to this Court

to withdraw due to appellant’s mother’s refusal to communicate with him. Based on these facts,

we dismiss the appeal for want of prosecution, see Tex. R. App. P. 37.3(b), and grant counsel’s

motion to withdraw.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: January 31, 2006




                                              2